      Case 4:20-cv-00020-MW-MAF Document 61 Filed 06/04/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAMI CLAIRE, KATHRYN LANE,
and AHMIR MURPHY,

      Plaintiffs,

v.                                      CASE NO.: 4:20-cv-00020-MW-MAF

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES, et al.,

     Defendants.
__________________________________________/


     FLORIDA DEPARTMENT OF CORRECTIONS’ AND SECRETARY
            MARK INCH’S RULE 26(A)(1) DISCLOSURES

      Defendants, MARK INCH, in his official capacity as Secretary of the Florida

Department    of    Corrections   and   the   FLORIDA      DEPARTMENT           OF

CORRECTIONS (“FDC” or “Department”) (collectively, “FDC Defendants”), by

and through undersigned counsel, and in compliance with this Court’s Scheduling

Order, make the following disclosures to Plaintiffs, pursuant to Rule 26(a)(1), Fed.

R. Civ. P.:
      Case 4:20-cv-00020-MW-MAF Document 61 Filed 06/04/20 Page 2 of 6




                             Introductory Statement

      FDC Defendants’ disclosures are based upon information and documents

known to them at this time. FDC Defendants reserve the right to amend these

disclosures in accordance with subsequently discovered facts, information, and

documents. FDC Defendants further reserve the right to object in all subsequent

proceedings to the use of this information and documents identified below, and

further states that some or all of the information and documents referenced herein,

or produced at a later time, may be subject to various objections, protective orders,

and/or discovery motions and/or motions in limine. FDC Defendants further note

that this information is set forth in these disclosures may include hearsay and other

forms of information that are unreliable, irrelevant, or otherwise inadmissible as

evidence. Therefore, FDC Defendants reserve all objections relating to the

admissibility of evidence sought or produced herein now or hereafter. Additionally,

the description of the issues and subject areas known by the individuals listed herein

is not meant to include the complete foundation of all facts known by such

individuals.




                                          2
     Case 4:20-cv-00020-MW-MAF Document 61 Filed 06/04/20 Page 3 of 6




                                  Disclosures

A.   The name and, if known, the address of each individual likely to have
     discoverable information that the Defendant may use to support its
     defenses, unless solely for impeachment:

     1.    Ahmir Murphy (Plaintiff)
           c/o Plaintiff’s counsel

           One Plaintiff who has the ultimate burden of proving that the FDC
           Defendants committed some unlawful act or some act prohibited by
           existing law. Has knowledge of having one or more medical
           condition(s) which underlie efforts to obtain insurance coverage for
           specific, requested medical procedure(s). May have knowledge that the
           FDC Defendants lacks the ability or legal authority to provide such
           insurance coverage.

     2.    Gregory Alan Tracine, II,
           Correctional Officer Colonel
           Florida Department of Corrections
           c/o Defendant’s Counsel

           Has general knowledge of Plaintiff Murphy’s job performance, job
           duties, compensation, and benefits eligibility. Has general knowledge
           of Plaintiff Murphy’s efforts to seek insurance coverage for the medical
           procedure which is the subject of her claim as well as Plaintiff’s request
           for reasonable accommodation in the workplace.

     3.    Peter A. Heron,
           Assistant Warden
           Florida Department of Corrections
           c/o Defendant’s Counsel

           Has general knowledge of Plaintiff Murphy’s job performance, job
           duties, compensation, and benefits eligibility. Has general knowledge
           of Plaintiff Murphy’s efforts to seek insurance coverage for the medical

                                        3
     Case 4:20-cv-00020-MW-MAF Document 61 Filed 06/04/20 Page 4 of 6




           procedure which is the subject of her claim as well as Plaintiff’s request
           for reasonable accommodation in the workplace.

     4.    David Arthmann,
           Director, Human Resources
           Florida Department of Corrections.

           Has general knowledge as to human resource and employee benefits
           issues, including the “State Health Insurance Plan”.

     5.    Jonathon Satter,
           Secretary
           Florida Department of Management Services
           c/o Co-Defendant’s Counsel

           Has knowledge of the establishment and administration of the “State
           Insurance Plan” including the procurement of insurance vendors
           providing coverage under the plan.


B.   A description by category of all documents, data compilations, and
     tangible things that are in the possession, custody or control of the
     Defendant that may be used to support its defenses, unless solely for
     impeachment:

     Plaintiff Murphy’s Personnel File.
     Plaintiff Murphy’s correspondence with FDC Defendant Employees.
     FDC Employee correspondence with Co-Defendant DMS and documents
     provided to FDC Defendant by Co-Defendant DMS.
     AvMed Health Insurance Plan documents.
     Correspondence between AvMed and FDC Defendant.

C.   A computation of any category of damages claimed by the disclosing
     party, making available for inspection and copying as under Rule 34 the
     documents or other evidentiary material, not privileged or protected


                                        4
     Case 4:20-cv-00020-MW-MAF Document 61 Filed 06/04/20 Page 5 of 6




     from disclosure, on which such computation is based, including materials
     bearing on the nature and extent of injury suffered.

     To the extent Fed. R. Civ. P. 26(a)(1), requires attorney’s fees and costs sought
     by FDC Defendants be disclosed, then, and in, that event, FDC Defendants
     would state that they have been required to expend attorneys’ fees and costs
     as a result of defending this action, for which FDC Defendants may be
     entitled.

D.   Insurance Agreement

     FDC Defendants are provided insurance coverage pursuant to Chapter 284,
     Florida Statutes.

     Dated this 4th day of June, 2020.

                               Respectfully submitted,

                               s/ Mark K. Logan     .
                               MARK K. LOGAN
                               Florida Bar No. 0494208
                               E-mail: mlogan@sniffenlaw.com
                               JEFFREY D. SLANKER
                               Florida Bar No. 100391
                               E-mail: jslanker@sniffenlaw.com
                               MICHAEL P. SPELLMAN
                               Florida Bar No. 937975
                               E-mail: mspellman@sniffenlaw.com

                               SNIFFEN & SPELLMAN, P.A.
                               123 North Monroe Street
                               Tallahassee, Florida 32301
                               Telephone: (850) 205-1996
                               Facsimile: (850) 205-3004
                               ATTORNEYS FOR FDC DEFENDANTS
                                         5
    Case 4:20-cv-00020-MW-MAF Document 61 Filed 06/04/20 Page 6 of 6




                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4th day of June, 2020, a true copy of the
foregoing was electronically filed in the U.S. District Court, Northern District of
Florida, using the CM/ECF system which will send a notice of filing to all counsel
of record.
                              /s/ Mark K. Logan
                              MARK K. LOGAN




                                        6
